DETAILED ACTION
In response to communications filed 05/18/2022.
Claims 9, 16 and 28 are further canceled.
Claims 1-3, 10-12 and 17-27 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 10-12 and 17-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li et al. (US 2020/0313969 A1) hereinafter “Li.”

Regarding Claim 1, Li teaches A method performed by an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element; see also paragraphs 0004, 0057 & Fig. 1, network functions virtualization (NFV) deployment policy implemented in IMS network service), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the method comprising:
obtaining, from a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI), wherein said first indication comprises a first network slice identifier identifying the network slice (Li: paragraphs 0076 &  0103-0106, NSD DF to identify the specific combination of the NSD and deployment flavor for creating the NSI and/or NSI selection); and
sending, to a managing node (Li: paragraph 0073, policy management network element of the operation and maintenance support system (OSS)), a message indicating a second action to be performed in the managing node (Li: paragraph 0073, generating an NFV deployment policy and selecting a deployment flavour that satisfies a rule) in response to the first action relating to the session established in the network slice (Li: paragraphs 0023, 0033 & 0040, NFV deployment policy includes the NSD corresponding to the service requirement or the identifier of the NSD and a rule that needs to be satisfied for performing network service instantiation based on the NSD), and wherein the message comprises a second network slice identifier identifying the network slice by the first network slice identifier (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy), wherein the second action is one or more of a generation of billing correlation, generation of Operation and Maintenance (O&M) fault management information, initiation of a repair event, correlation of license keys, a generation of license usage information, or a combination thereof, related to the network slice (Li: paragraph 0067, types of management functions supported by the OSS and/or BSS for NFV deployment include network configuration, service provisioning, fault management, processing an order, payment etc. similarly teaching at least one type of a second action).

Regarding Claim 2, Li teaches the respective claim(s) as presented above and further teaches determining, based on the indication of the first action relating to a session occurring in the network slice, that the action is to be indicated towards the managing node (Li: paragraphs 0166-0167 & Fig. 8, determines an NSD and network function information that corresponds to the service requirement).

Regarding Claim 3, Li teaches the respective claim(s) as presented above and further teaches wherein the first action relating to the session triggers one or more of a charging event, an Operation and Maintenance, (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 10, Li teaches A method performed by a managing node (Li: paragraph 0170 & Fig. 8, NFVO network element; see also paragraphs 0057-0058 & Fig. 1A, operation support and management system/business support system (OSS/BSS)), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD),  the method comprising:
receiving, from an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), a message indicating a second action to be performed (Li: paragraph 0073, generating an NFV deployment policy and selecting a deployment flavour that satisfies a rule) in response to a first action relating to a session established in the network slice Li: paragraphs 0023, 0033 & 0040, NFV deployment policy includes the NSD corresponding to the service requirement or the identifier of the NSD and a rule that needs to be satisfied for performing network service instantiation based on the NSD), and wherein the message comprises a second network slice identifier identifying the network slice by a first network slice identifier (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy); and
performing the second action in the received message, wherein the second action is performed based on an identity of the network slice (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy) by the first network slice identifier, wherein the second action is one or more of a generation of billing correlation, generation of Operation and Maintenance (O&M) fault management information, initiation of a repair event, correlation of license keys, a generation of license usage information, or a combination thereof, related to the network slice (Li: paragraph 0067, types of management functions supported by the OSS and/or BSS for NFV deployment include network configuration, service provisioning, fault management, processing an order, payment etc. similarly teaching at least one type of a second action).

Regarding Claim 11, Li teaches the respective claim(s) as presented above and further teaches wherein the first action triggers one or more of a charging event, an (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 12, Li teaches the respective claim(s) as presented above and further teaches wherein the session is a data transmission or a voice session on the first network slice (Li: paragraph 0102 & Table 4, requirements for transmitting data packets in a session).

Regarding Claim 17, Li teaches A method performed by a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the method comprising:
providing to an IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI), wherein said indication comprises a first network slice identifier identifying the network slice (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, and a rule that needs to be satisfied for performing network service instantiation based on the NSD), wherein the first action triggers a message indicating a second action to be performed in a managing node (Li: paragraph 0073, policy management network element of the operation and maintenance support system (OSS)) relating to the session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI) and wherein the messages comprises a second network slice identifier identifying the network slice by the first network slice identifier (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy), wherein the second action is one or more of a generation of billing correlation, generation of Operation and Maintenance (O&M) fault management information, initiation of a repair event, correlation of license keys, a generation of license usage information, or a combination thereof, related to the network slice (Li: paragraph 0067, types of management functions supported by the OSS and/or BSS for NFV deployment include network configuration, service provisioning, fault management, processing an order, payment etc. similarly teaching at least one type of a second action).

Regarding Claim 18, Li teaches the respective claim(s) as presented above and further teaches obtaining, information regarding a network slice in which a first action relating to a session established in the network slice occurs (Li: paragraph 0167 & Fig. 8, generates an NFV deployment policy, where the NFV deployment policy includes the NSD corresponding to the service requirement or an identifier of the NSD, and a rule that needs to be satisfied for performing network service instantiation based on the NSD).

Regarding Claim 19, Li teaches the respective claim(s) as presented above and further teaches wherein the providing comprises sending the indication of the first action to the IMS node (Li: paragraph 0166 & Fig. 8, NSMF obtains the network slice requirement information).

Regarding Claim 20, Li teaches An IP Multimedia Core Network Subsystem (IMS) node (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element; see also paragraphs 0004, 0057 & Fig. 1, network functions virtualization (NFV) deployment policy implemented in IMS network service), for managing actions occurring in a network slice (Li: paragraph 0166, network slice requirement) of a communication network (Li: paragraph 0057 & Fig. 1, network functions virtualization system), which communication network comprises partitioned sets of functionalities wherein each set of functionalities belongs to a dedicated network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a network slice instance), and wherein a set of functionalities is separated from other sets of functionalities out of a total set of functionalities in the communication network (Li: paragraph 0167 & Fig. 8, specific rule that needs to be satisfied by each parameter in a VNFD used by each of the one or more VNFs included in the NSD), the IMS node comprising:
a processor (Li: paragraphs 0036, 0187 & Fig. 10, processing module); and
a memory (Li: paragraph 0036, memory coupled to processor) containing instructions which, when executed by the processor, cause the IMS node to:
obtain, from a core network node responsible for policy control (Li: paragraph 0166 & Fig. 8, network slice management function NSMF network element that generates an NFV deployment policy), an indication of a first action relating to a session established in the network slice (Li: paragraphs 0166-0167 & Fig. 8, service requirement for a NSI), wherein said first indication comprises a first network slice identifier identifying the network slice (Li: paragraphs 0076 &  0103-0106, NSD DF to identify the specific combination of the NSD and deployment flavor for creating the NSI and/or NSI selection); and
send, to a managing node (Li: paragraph 0170 & Fig. 8, NFVO network element; see also paragraphs 0057-0058 & Fig. 1A, operation support and management system/business support system (OSS/BSS)), a message indicating a second action to be performed in the managing node (Li: paragraph 0073, generating an NFV deployment policy and selecting a deployment flavour that satisfies a rule) in response to the first action relating to the session established in the network slice (Li: paragraphs 0023, 0033 & 0040, NFV deployment policy includes the NSD corresponding to the service requirement or the identifier of the NSD and a rule that needs to be satisfied for performing network service instantiation based on the NSD), and wherein the message comprises a second network slice identifier identifying the network slice (Li: paragraph 0169 & Fig. 8, selected deployment flavor that satisfies the rule based on an NS deployment policy), by the first network slice identifier, wherein the second action is one or more of a generation of billing correlation, generation of Operation and Maintenance (O&M) fault management information, initiation of a repair event, correlation of license keys, a generation of license usage information, or a combination thereof, related to the network slice(Li: paragraph 0067, types of management functions supported by the OSS and/or BSS for NFV deployment include network configuration, service provisioning, fault management, processing an order, payment etc. similarly teaching at least one type of a second action).

Regarding Claim 21, Li teaches the respective claim(s) as presented above and further teaches determine, based on the indication of the first action relating to a session occurring in the network slice, that the action is to be indicated towards the managing node (Li: paragraphs 0166-0167 & Fig. 8, determines an NSD and network function information that corresponds to the service requirement).

Regarding Claim 22, Li teaches the respective claim(s) as presented above and further teaches wherein the first action relating to the session triggers one or more of a charging event, an (O&M) event, and a licensing event (Li: paragraphs 0066-0067, Management functions supported by the OSS include network configuration, service provisioning, fault management, and the like. The BSS processes an order, payment, income, and the like, and supports product management, order management, profit management, and customer management).

Regarding Claim 23, Li teaches the respective claim(s) as presented above and further teaches wherein the session is a data transmission or a voice session on the network slice (Li: paragraph 0102 & Table 4, requirements for transmitting data packets in a session).

Regarding Claim 24, Li teaches the respective claim(s) as presented above and further teaches wherein the network slice identifier is a Single Network Slice Selection Assistance Information (S-NSSAI) or a Network Slice Selection Assistance Information (NSSAI) (Li: paragraph 0076, The NSI may include several network slice subnet instances (NSSI) and/or several network functions (NFs). The NSSI may be obtained through network slice subnet template (NSST)-based instantiation).

Regarding Claim 25, Li teaches the respective claim(s) as presented above and further teaches wherein the IMS node is a Call Session Control Function (CSCF) node (Li: paragraph 0109, implemented as session management function (SMF) network element node).

Regarding Claim 26, Li teaches the respective claim(s) as presented above and further teaches wherein the IMS node is an Application Server (AS) node (Li: paragraph 0109 implemented as application service node).

Regarding Claim 27, Li teaches the respective claim(s) as presented above and further teaches wherein the message sent to the managing node is a management protocol message (Li: paragraph 0107 & Fig. 8, NSMF network element sends the selected deployment flavour to an NFVO network element).

Response to Arguments
Applicant arguments regarding claim 1 and similarly claims 10, 17 and 20:
a) Li fails to teach a first network slice identifier that identifies the network slice and instead teaches an identifier that pertains to an NSD or VNFs (remarks, page 8).
b) Li fails to teach a second action to be performed in the managing node (remarks, page 8). 

Examiner's response:
Applicant's arguments filed 05/18/2022 have been fully considered but they are not persuasive.  
Regarding argument a), Li teaches the network slice instance may be obtained though network slice template (NST)-based instantiation.  The NST is predesigned for a particular type of service and that is used for creating a network slice instance and may include an NSD or an NSD ID used during NFV deployment that needs to be performed for creating the NSI (Li: paragraph 0076; see also paragraphs 0103-0106).  Li further teaches each NSD may include several NS deployment flavours (DF) each corresponding to a service application type of which the combinations (NSD DFs) are listed in the NST for NSI selection during slice instance deployment (Li: paragraphs 0008-0009; see also paragraphs 0081 & Table 1).  Examiner notes since each network slice instance includes an NSD DF to identify the specific combination of the NSD and deployment flavor for creating the NSI and/or NSI selection, Li similarly teaches identifier information used to identify and/or manage each NSI listed in the NST for NSI selection.
Regarding argument b), after review of the prior art, Li further teaches a policy management network element as part of the operation and maintenance support system (OSS/BSS) for generating an NFV deployment policy and selecting a deployment flavour that satisfies a rule (Li: paragraph 0073).  The NFV deployment policy includes the NSD corresponding to the service requirement or the identifier of the NSD and a rule that needs to be satisfied for performing network service instantiation based on the NSD (Li: paragraphs 0023, 0033 & 0040).  Therefore, Li teaches the rule that need to be satisfied is based on the respective NSI and corresponding identifier information.  Li additionally teaches types of management functions supported by the OSS and/or BSS for NFV deployment include network configuration, service provisioning, fault management, processing an order, payment etc. similarly teaching at least one type of a second action (Li: paragraph 0067).
	Therefore, Examiner maintains the rejection of claims 10, 17 and 20 and respective dependent claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468